Citation Nr: 0722729	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  94-09 622	)	DATE
	)


On appeal from the decision of the  
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20% for 
cervical strain.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1974 to June 1976.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2001 rating action that granted service 
connection for cervical strain and assigned an initial 20% 
rating therefor.

By decision of March 2003, the Board, in pertinent part, 
denied an initial rating in excess of 20% for cervical 
strain.  The veteran appealed the denial to the U.S. Court of 
Appeals for Veterans Claims (Court).  By September 2006 
Memorandum Decision, the Court vacated that portion of the 
March 2003 Board decision that denied an initial rating in 
excess of 20% for cervical strain, and remanded the matter to 
the Board for further adjudication consistent therewith.


FINDING OF FACT

In June 2007, prior to the promulgation of a decision in this 
appeal, the Board received notification from the veteran, 
through his attorney, that he wanted to withdrawal the 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran's attorney have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2006).  

In a June 2007 written statement, the veteran's attorney 
noted that the VA Secretary appealed the Court's September 
2006 Memorandum Decision to the U.S. Court of Appeals for the 
Federal Circuit (Court of Appeals), and that, while the case 
was on appeal, the VA awarded the veteran additional service-
connected disability benefits which had the effect of 
rendering the appeal of the Court's September 2006 Memorandum 
Decision moot.  That being the case, in March 2007 the VA 
Secretary filed an Unopposed Motion to Dismiss the appeal 
with the Court of Appeals, which granted the motion by March 
2007 Order.  Inasmuch as the claim for a higher initial 
rating for the veteran's cervical spine disability was now a 
moot question in view of the additional ratings received by 
the veteran, the veteran's attorney in June 2007 notified the 
Board that there was no reason for the Board to go forward 
with the Court's September 2006 remand instructions, in 
effect withdrawing the appeal. 

As the veteran, through his attorney, has withdrawn his 
appeal in the claim for an initial rating in excess of 20% 
for cervical strain, the Board finds that there remain no 
allegations of errors of fact or law for appellate 
consideration in this case.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed 
without prejudice.




ORDER

The appeal with respect to the claim for an initial rating in 
excess of 20% for cervical strain is dismissed.


		
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


